Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 1 of 19 PageID #: 22




                                        2:20-cv-00031
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 2 of 19 PageID #: 23
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 3 of 19 PageID #: 24
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 4 of 19 PageID #: 25
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 5 of 19 PageID #: 26
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 6 of 19 PageID #: 27
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 7 of 19 PageID #: 28
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 8 of 19 PageID #: 29
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 9 of 19 PageID #: 30
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 10 of 19 PageID #: 31
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 11 of 19 PageID #: 32
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 12 of 19 PageID #: 33
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 13 of 19 PageID #: 34
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 14 of 19 PageID #: 35
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 15 of 19 PageID #: 36
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 16 of 19 PageID #: 37
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 17 of 19 PageID #: 38
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 18 of 19 PageID #: 39
Case 2:20-cv-00031 Document 1 Filed 01/13/20 Page 19 of 19 PageID #: 40
